Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  FORT LAUDERDALE DIVISION

                                                               CASE NO.
 ISBELA ANDRADE,

        Plaintiff,

 vs.

 WAL-MART STORES EAST, LP,

       Defendant.
 _________________________________/

        DEFENDANT WAL-MART STORES EAST, LP’ S NOTICE OF REMOVAL

        Defendant Wal-Mart Stores East, LP (“Wal-Mart”), pursuant to 28 U.S.C. §§ 1332, 1441

 and 1446(b)(1), and Rule 81 of the Federal Rules of Civil Procedure, removes to this Court the

 action filed in the Seventeenth Judicial Circuit Court in and for Broward County, Florida, Case

 No. CACE-20-14820 (14), with full reservation of rights, exceptions and defenses, and in

 support thereof states:

                                          FACTUAL BACKGROUND

        1.      On or about September 9, 2020, Plaintiff Isbela Andrade (“Plaintiff”) commenced

 this action by filing a lawsuit against Non-Party Walmart Inc. in the Seventeenth Judicial Circuit

 Court in and for Broward County, Florida. See Pl.’s Compl. attached as Ex. “A.”

        2.      Plaintiff served her Complaint on Walmart Inc.’s registered agent on September

 11, 2020. See CT Corporation Service of Process Transmittal Form attached as Ex. “B.”

        3.      Subsequently, on October 2, 2020, Plaintiff filed an Amended Complaint

 substituting Wal-Mart for Walmart Inc. See Am. Compl. attached as Ex. “C.”

        4.      The Amended Complaint raises a negligence claim against Wal-Mart due to



                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 9




 injuries Plaintiff allegedly sustained on March 9, 2018 while at the Wal-Mart store located at

 5001 N. Federal Highway, Pompano Beach, Florida.                   See Ex. “C.”       Specifically, Plaintiff

 contends she “slipped in a puddle of water” on the store’s floor and suffered injuries as a result.

 Id., ¶ 7; see also id., ¶ 11.

           5.     Plaintiff further asserts that Wal-Mart breached the duty of care owed to her by,

 among other things, negligently maintaining the subject store and failing to adequately warn her

 of the alleged condition on which she purportedly slipped. See id., ¶ 10.

           6.     On or about October 22, 2019, prior to filing the instant lawsuit, Plaintiff

 submitted a pre-suit demand letter to Wal-Mart’s claims administrator, Claims Management,

 Inc., in which she demanded from Wal-Mart $400,000.00 as full and final settlement of this

 matter (“Demand Letter”). See Demand Letter 1 attached as Ex. “D.” The Demand Letter also

 states she incurred $158,291.26 in medical expenses due to the alleged incident. Id.”

           7.     The Amended Complaint alleges Plaintiff resides in Broward County, Florida. Ex.

 A.,¶ 2.

           8.     Given the foregoing, this matter is removable based on diversity of citizenship of

 the parties and because the amount in controversy is in excess of $75,000.00, exclusive of

 interest, attorney’s fees, and costs.

           9.     Wal-Mart attaches hereto and makes a part of this Notice a copy of the process,

 pleadings, and other papers filed in the Seventeenth Judicial Circuit in and for Broward County,

 Florida, together with a docket sheet from the Clerk of the Court. See attached as Composite Ex.

 “E.”



 1
   Wal-Mart has not filed the medical records Plaintiff submitted with her Demand Letter in order to protect the
 Plaintiff’s personal information and pursuant to the Court’s administrative procedures. Should the Court wish to
 review these documents, Wal-Mart will provide same to the Court for an in camera inspection.
                                                        2

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 9




        10.             Wal-Mart reserves the right to raise all defenses and objections in this

 action after the action is removed to this Court.

                                     REMOVAL IS TIMELY

        In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of Removal within

 thirty (30) days of its receipt of Plaintiff’s initial Complaint. Plaintiff’s Complaint is the initial

 pleading setting forth the claim for relief upon which Plaintiff’s action is based. The thirty (30)

 day period commenced on September 11, 2020, when Plaintiff effectuated service of the

 Complaint on Wal-Mart. Prior to serving her Complaint, Plaintiff sent Wal-Mart the Demand

 Letter outlining Plaintiff’s claimed damages, inclusive of actual medical expenses, in connection

 with her March 9, 2018 alleged incident. Venue is proper in the United States District Court for

 the Southern District of Florida, Fort Lauderdale Division, because the Seventeenth Judicial

 Circuit where Plaintiff filed her state court action is located in Broward County, Florida, which is

 located within the United States District Court for the Southern District of Florida, Fort

 Lauderdale Division.

               THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction of all

 civil actions where the matter in controversy exceeds the sum or value of $75,000.00, exclusive

 of interest and costs, and is between citizens of different States.” This action satisfies the

 complete diversity of citizenship requirement of 28 USC § 1332(a)(1).

              A. Citizenship of Isbela Andrade.

        “It is well established that a party’s residence is prima facie evidence of a party’s

 domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his

 citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D. Fla.) (Cohn, J) (internal


                                                     3

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 9




 citations omitted). In the instant case, the Complaint alleges Plaintiff is a resident of Broward

 County, Florida. Ex. A, ¶3.    Thus, Plaintiff’s residence in Broward County, Florida is prima

 facie evidence of her domicile, which is equivalent to citizenship for purposes of establishing

 diversity in this case. See Katz, 2009 WL 1532129 at *3.

        B.      Citizenship of Wal-Mart.

        Wal-Mart Stores East, LP is a foreign limited partnership, which is, at the time of the

 alleged incident, and on the date of the filing of the Complaint, a Delaware Limited Partnership

 with its principal place of business in Arkansas. WSE Management, LLC and WSE Investment,

 LLC are the only partners of Wal-Mart Stores East, LP. WSE Management LLC is the general

 partner and WSE Investment, LLC is the limited partner.

        WSE Management, LLC and WSE Investment, LLC were, on the date of the filing of the

 Complaint, and currently are Delaware limited liability companies. The sole member of WSE

 Management, LLC and WSE Investment, LLC is, and on the date of the filing of the Complaint,

 Wal-Mart Stores East, LLC, an Arkansas Limited Liability Company. Wal-Mart Stores East,

 LLC is a wholly-owned subsidiary of Walmart Inc. Walmart Inc., formerly known as Wal-Mart

 Stores, Inc., is, and on the date of the filing of the Complaint, a Delaware corporation. The sole

 member of Wal-Mart Stores East, LLC is and, on the date of the filing of the Complaint,

 Walmart Inc.    The principal place of business for all of the above-mentioned entities is

 Bentonville, Arkansas and was so on the date of the filing of the Complaint.

                                AMOUNT IN CONTROVERSY

        The amount in controversy exceeds $75,000.00.         Although the Complaint does not

 specify an amount in controversy other than Florida’s circuit court jurisdictional minimum, it is

 clear from the Demand Letter that Plaintiff’s claimed damages exceed this Court’s jurisdictional


                                                 4

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 5 of 9




 minimum of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla.

 June 1, 2009) (concluding the defendant met its jurisdictional burden of establishing the amount

 in controversy based on information received from the plaintiff in the pre-suit demand package);

 see also Mick v. DeVilbiss Air Power Co., No. 6:10-CV-1390-ORL, 2010 WL 5140849, at *1

 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand letters are competent evidence of the

 amount in controversy.).

        Where, as here, a plaintiff makes “an unspecified demand for damages in state court, a

 removing defendant must prove by a preponderance of the evidence that the amount in

 controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by

 Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000). “In the Eleventh Circuit, a district

 court may consider the complaint and any later received paper from the plaintiff as well as the

 notice of removal and accompanying documents when deciding upon a motion to remand.” Katz,

 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

 F.3d 1184, 1213-1214 (11th Cir. 2007)).

        “Additionally, a district court may consider evidence outside of the removal petition if

 the facts therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d

 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949

 (11th Cir. 2000)). “Therefore, pre-suit settlement offers and demands may be considered in

 evaluating whether a case has been properly removed.” Id.

        The relevant portions of the Demand Letter, along with the medical records and medical

 bills provided to Wal-Mart with the Demand Letter, conclusively establish that the amount in

 controversy exceeds this Court’s $75,000.00 jurisdictional minimum. As previously stated,


                                                5

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 6 of 9




 Plaintiff’s Demand Letter claims her medical bills for the alleged incident total $158,291.26 Ex.

 D. Moreover, Plaintiff estimates the damages in the instant matter to be at least $400,000.00,

 based on the amount she demanded to settle this claim. See Ex. D. These representations

 sufficiently and conclusively establish by a preponderance of the evidence that the amount in

 controversy exceeds the requisite $75,000.00 jurisdictional minimum for this Court to retain

 jurisdiction. Numerous district court decisions support this conclusion.

         For example, in Katz v. J.C. Penney Corp., this Court concluded that the removing

 defendant properly established the amount in controversy by addressing information received

 from Plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at *4. The Court noted it

 was persuaded that the pre-suit demand package reflected an honest assessment of damages by

 plaintiff because, like the Demand Letter, it was based on medical records provided by the

 plaintiff. Id.

         District courts have found that the amount in controversy is satisfied by a showing that

 Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past medical bills exceed $75,000.00.

         In Stramiello v. Petsmart, Inc., 2010 WL 2136550, at *3 (M.D. Fla. 2010), the court

 determined the defendant established its burden of proving the amount in controversy exceeded

 $75,000.00 where the plaintiff’s medical bills alone totaled $108,351.92 and plaintiff alleged that

 his injuries were permanent and he would “surely seek recovery of future medical expenses and

 significant pain and suffering damages.” Id. The court found the defendant established complete

 diversity and that the amount in controversy exceeded the minimum jurisdictional requirement;

 therefore, the court denied the plaintiff’s motion to remand. Id. at *5.

         Additionally, in Wilson v. Target Corp., the plaintiff submitted a pre-suit demand letter

 indicating she had incurred over $100,000.00 in past medical expenses and would incur an


                                                   6

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 7 of 9




 additional $1 million dollars in future medical expenses as a result of her incident. Wilson v.

 Target Corp., 2010 WL 3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint did

 not specify the exact amount of damages she sought, but only plead that her damages were in

 excess of $15,000.00, this Court denied plaintiff’s motion to remand finding plaintiff’s pre-suit

 demand letter and unspecified damages in her complaint were sufficient to demonstrate by a

 preponderance of the evidence that the amount in controversy exceeded $75,000.00. Id.

        Here, Plaintiff’s pre-suit demand package, which estimate Plaintiff’s damages to be

 $400,000.00, is alleged to be Plaintiff’s honest assessment of her claimed damages, since it is

 based on the medical records she previously provided to Wal-Mart. See Katz, 2009 WL 1532129

 at *4. This evidence demonstrates the Plaintiff’s claimed damages in the instant case far exceed

 $75,000.00. Accordingly, Wal-Mart has shown by a preponderance of the evidence that the

 amount in controversy exceeds the jurisdictional minimum, rendering removal proper.

                                              CONCLUSION

         This action is removable, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, because there

 exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of different

 states and the amount in controversy exceeds $75,000.00, exclusive of interest, fees, and costs.

        Upon filing of this Notice of Removal, Wal-Mart will promptly give written notice to

 Plaintiff, through her attorneys of record, and the Clerk of the Circuit Court for the Seventeenth

 Judicial Circuit in and for Broward County, Florida.

        WHEREFORE, Defendant WAL-MART STORES EAST, LP respectfully requests the

 Notice of Removal be accepted as good and sufficient as required by law, and that the aforesaid

 action, filed in the Seventeenth Judicial Circuit Court in and for Broward County, Florida, Case

 No. CACE-20-010682, be removed from that court to the United States District Court for the


                                                 7

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 8 of 9




 Southern District of Florida, Fort Lauderdale Division, and that this Court assume full and

 complete jurisdiction thereof and issue all necessary orders and grant all general equitable relief

 to which Wal-Mart is entitled.

                                       Respectfully submitted,

                                       /s/ Suzette L. Russomanno
                                       Jerry D. Hamilton
                                       Florida Bar No.: 970700
                                       jhamilton@hamiltonmillerlaw.com
                                       William H. Edwards
                                       Florida Bar No. 43766
                                       wedwards@hamiltonmillerlaw.com
                                       Suzette L. Russomanno
                                       Florida Bar No. 751081
                                       srussomanno@hamiltonmillerlaw.com
                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                       150 Southeast Second Avenue, Suite 1200
                                       Miami, Florida 33131
                                       Telephone: 305-379-3686
                                       Attorneys for Defendant, Wal-Mart Stores East, LP




                                                 8

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-62063-WPD Document 1 Entered on FLSD Docket 10/09/2020 Page 9 of 9




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 9, 2020, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system. I further certify that the foregoing document is

 being served this day on all counsel of record identified on the attached Service List.



                                                      /s/ Suzette L. Russomanno
                                                      Suzette L. Russomanno


                                          SERVICE LIST

 Joseph N. Nusbaum, Esq.
 Brotman Nusbaum Ibrahim
 137 West Royal Palm Road
 Boca Raton, FL 33432
 joe@lawbni.com
 Attorney for Plaintiff




                                                  9

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
